Citation Nr: 0814808	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  06-23 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel 






INTRODUCTION

The veteran served on active duty from February 1980 to June 
1981.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand: To provide a proper notice letter, to 
attempt to verify the veteran's alleged in-service stressor, 
to obtain the veteran's complete personnel file and to 
provide the veteran with a VA examination.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).

The veteran in this case has filed a service connection claim 
for a psychiatric disorder to include PTSD, based on the 
theory of personal assault in service.  There is an enhanced 
duty to assist the veteran with the development of her claim 
for service connection for PTSD as a result of a personal 
assault.  Specifically, the RO must consider all of the 
special provisions of VA Adjudication Procedure Manual M21-
1MR (M21-1MR), Part IV, regarding personal assault.  M21-1MR 
notes that personal assault is an event of human design that 
threatens or inflicts harm.  Examples of this are rape, 
physical assault, domestic battering, robbery, mugging, 
stalking, and harassment.  M21-1MR, Part IV, Subpart ii, 
1.D.17.a.  M21-1MR identifies alternative sources for 
developing evidence of personal assault, including private 
medical records, civilian police reports, reports from crisis 
intervention centers, testimonial statements from confidants 
such as family members, roommates, fellow service members, or 
clergy, and personal diaries or journals.  M21-1MR, Part IV, 
Subpart ii, 1.D.17.g.

When there is no indication in the military record that a 
personal assault occurred, alternative evidence, such as 
behavior changes that occurred at the time of the incident, 
might still establish that an in-service stressor incident 
occurred.  Examples of behavior changes that might indicate a 
stressor include: a request to be transferred to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  38 C.F.R. § 3.304(f)(3) 
(2007); see Patton v. West, 12 Vet. App. 272 (1999) (holding 
that certain special M21 manual evidentiary procedures apply 
in post-traumatic stress disorder personal assault cases).  
VA will not deny a post-traumatic stress disorder claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  See 67 Fed. Reg. 10330-10332 (March 7, 2002).  VA 
may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3) (2006).  

In this case, the veteran was not provided with a notice 
letter advising her of VA's special evidentiary development 
procedures, including the provisions of 38 C.F.R. 
§ 3.304(f)(3).  In this regard, the record contains a letter 
dated in July 2005, which indicated what the evidence must 
show to establish a claim for service connection for PTSD.  
However, the veteran did not receive a PTSD personal-assault 
letter and questionnaire, advising her of the alternative 
sources of evidence that may be submitted to corroborate her 
claim of the alleged in-service stressor.  See M21-1MR, Part 
IV, Subpart ii, 1.D.17.g.

The Board observes that in her August 2005 statement, the 
veteran indicated the occurrence of an alleged in-service 
stressor.  In this statement, the veteran indicted that she 
was molested in her office by another service member.  The 
veteran identified the perpetrator, indicating that he 
received a letter of reprimand, and the location of the 
event.  However, the veteran did not provide a specific 
timeframe for when the alleged incident occurred.  
Furthermore, in June 2007, the veteran, through her 
representative, submitted a statement correcting the name of 
the alleged perpetrator of the incident.  However, no attempt 
has been made to verify this in-service stressor.  Therefore, 
the RO should request that the veteran provide additional 
details to corroborate her claim and then attempt to verify 
the claimed in-service stressor. 

In addition, although the veteran's DD-214 and several 
documents referencing an event of nonjudicial punishment are 
of record, it appears that the veteran's entire personnel 
folder is not part of the claims file.  It is not clear from 
the record whether the RO has attempted to obtain the 
veteran's entire personnel folder, as required when 
developing a claim for service connection for PTSD based on 
personal trauma.  See M21-1MR, Part IV, Subpart ii, Chapter 
1, Section D, Subsection 17 (December 13, 2005).  

Finally, the Board notes that a review of the veteran's 
clinical records shows that she has a current psychiatric 
disability, which has been predominantly diagnosed as 
schizophrenia.  However, none of this evidence contains an 
opinion regarding whether the veteran's current psychiatric 
disorder is causally or etiologically related to service.  
Therefore, the Board finds that a VA examination is warranted 
to determine the current nature, extent and etiology of any 
psychiatric disorder, and to specifically determine if the 
veteran's psychiatric disorder is related to service.  With 
regard to the veteran's claim for PTSD, the examiner should 
only be asked to comment on the disorder if a stressor is 
verified.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:

1.  The RO/AMC must provide the veteran a 
proper notice letter.  The letter must 
comply with the special provisions of VA 
Adjudication Procedure Manual M21-1MR, 
Part IV, regarding personal assault, 
including notification of the alternative 
sources of evidence the veteran may submit 
or evidence of behavioral changes that may 
support her claim.  38 C.F.R. 
§ 3.304(f)(3). 

2.  To the extent that the veteran 
indicates the existence of any alternative 
sources of evidence, or the RO/AMC 
determines that such sources may exist, 
the RO/AMC should request any potentially 
relevant documents from the appropriate 
source(s).

3.  The RO should contact the veteran and 
offer her the opportunity to provide any 
additional information she can remember 
regarding her claimed stressors, as well 
as inform her of the importance of 
providing as much detail as possible.  The 
veteran should be asked to provide 
specific details of the claimed stressful 
events during service, including the 
approximate date of the event. 

4.  The RO/AMC should obtain the veteran's 
complete personnel records from the 
National Personnel Records Center (NPRC) 
and associate it with the claims file. 

5.  With the above information, the RO 
should undertake any and all further 
development action indicated by the 
evidence of record concerning the 
veteran's claim for service connection for 
an acquired psychiatric disorder, to 
include PTSD.  The RO should review the 
file and attempt to verify the veteran's 
alleged in-service stressor.  The RO 
should contact the Air Force Security 
Forces at Dyess Air Force Base or any 
other appropriate agency to obtain any 
available incident reports regarding the 
alleged stressor.  If necessary, the RO 
may also submit any evidence that it 
receives to an appropriate medical or 
mental health professional for an opinion 
as to whether it indicates that a personal 
assault occurred in service. 

6.  The RO should then make a 
determination as to whether there is any 
credible supporting evidence that the 
veteran was assaulted during active 
service.  A statement of the RO's 
determination should be placed into the 
claims file.  If no stressor has been 
verified, the RO should so state in its 
report.

7.  After completing the above actions, 
the veteran should be afforded a 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders which may be present.  Any and 
all studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed, but should include 
psychological testing including PTSD sub 
scales. 

Regarding the claim for service connection 
for PTSD, the examiner should only be 
asked to comment on the disorder if a 
stressor is verified.  The RO should 
provide the examiner with a summary of any 
verified in-service stressors, and the 
examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure to 
an in-service stressor has resulted in 
current PTSD symptoms.  The examiner 
should also determine whether the 
diagnostic criteria to support a diagnosis 
of PTSD have been satisfied.  If the PTSD 
diagnosis is appropriate, the examiner 
should comment upon the link between the 
current symptomatology and one or more of 
the verified in-service stressors. 

If it is determined that the veteran has a 
current psychiatric disorder in addition 
to or other than PTSD, the examiner should 
indicate whether it is at least as likely 
as not that the disorder is causally or 
etiologically related to her military 
service. 

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of the 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review. 

8.  After an appropriate period of time or 
after the veteran indicates that she has 
no further evidence to submit, the 
veteran's claim of service connection for 
a psychiatric disorder to include PTSD 
should be readjudicated.  In the event 
that the claim is not resolved to the 
satisfaction of the veteran, she should be 
provided a supplemental statement of the 
case (SSOC) which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  She should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



